Citation Nr: 1531469	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-49 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for depression, not otherwise specified and post-traumatic stress disorder (PTSD) (referred to as an acquired psychiatric disability). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1981, and from January 2003 to May 2004, with additional service with the U.S. National Guard and Reserves. 

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran presented testimony at formal hearings before the RO and the Board.  The Veteran had a formal in-person hearing with a Decision Review Officer in March 2010 and a videoconference hearing before the undersigned Veterans Law Judge in June 2012.  Transcripts from these hearings are associated with the record. 

In May 2014, the Board granted a 70 percent evaluation for the Veteran's service-connected acquired psychiatric disorder and denied her claim for entitlement to TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a subsequent Joint Motion for Partial Remand (JMR), the parties found that the Board erred in May 2014 by not providing an adequate statement of reasons or bases sufficient for judicial review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

In its May 2014 decision, the Board noted that a 100 percent rating for a psychiatric disability required total social and total occupational impairment, which was not shown by the facts of this case.  During the appellate period, the Veteran continued to interact with her family, albeit on a strained basis at times, and she worked part time and attended school.  Also during this time, the Veteran demonstrated sustained employment on a part-time basis and school on both part- and full-time bases.  As such, the Board determined that the Veteran did not display total social or total occupational impairment.  

The Board also acknowledged the Veteran's multiple suicide attempts, but found that such attempts were contemplated within the 70 percent evaluation.  Additionally, as the Veteran had not shown any departure from reality, such as persistent delusions or hallucinations, or other symptoms that would be suggestive of a total rating, the Board decided that her psychiatric symptomatology was most-appropriately captured by the 70 percent schedular rating, which was increased from her prior disability rating of 50 percent.

With regard to her TDIU claim, the Board found that the Veteran's service-connected disabilities, considered singly or in combination, did not so significantly interfere with her employability as to preclude her from obtaining or maintaining substantially gainful employment.  It was noted that The Veteran's acquired psychiatric disability limited her to low-stress employment.  The Veteran's supervisor indicated that the Veteran was not capable of jobs with more responsibility, but he stopped well short of suggesting that she was precluded from all employment based on his statement.  The Veteran also stated that she was capable of low-stress work.  While the Veteran was indeed limited in certain areas of employment, it was determined that these limitations alone did not preclude all substantially-gainful employment.

As to her orthopedic disability, the Board found that despite left shoulder limitations noted on the September 2007 examination, the Veteran performed several upper body exercises each day as part of her exercise routine.  She also worked part-time in a school cafeteria where she was required to pick up pots, pans and food trays.  The ability to perform these activities, per the Board, demonstrated that the Veteran's left shoulder disability was not of such severity as to preclude substantially-gainful employment.

The JMR of record noted that the Veteran met the schedular criteria for TDIU (see 38 C.F.R. § 4.16(a)), and that the Board's May 2014 decision to deny TDIU was inadequate because the Veteran testified in June 2012 that she was not working at all between separation in May 2004 and her employment as a part-time dishwasher in 2008.  Further, the parties indicated that the Board failed to address whether the Veteran's part-time employment constituted a substantially-gainful occupation.  Specifically, it was noted that marginal employment was deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.

The Veteran also wrote in February 2015 that she had a Vocational counselor, suggesting that there might be a vocational rehabilitation folder for the Veteran.  This should be obtained.

Regarding the Veteran's 70 percent evaluation for an acquired psychiatric disability, it was noted that such issue was inextricably intertwined with TDIU, as development for TDIU may have an impact on her current evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the Veteran VA Form 21-8940 (an application for TDIU) so that the Veteran may submit a signed statement indicating her current earnings for the purpose of comparison with the U.S. poverty threshold.  The Veteran should be advised that failure to properly complete and return this document may have an adverse effect on her TDIU claim.

2.  Obtain the Veteran's vocational rehabilitation folder.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected psychiatric disability.  The claim file must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  The examiner is asked to provide the following:

(a)	Identify the nature and severity of all current manifestations of the Veteran's service-connected psychiatric disability.  

(b)	Importantly, the examiner should also describe the impact of the Veteran's psychiatric disability on her occupational and social functioning, and should state whether the Veteran's service connected disabilities (psychiatric disability and left shoulder) so functionally limits the Veteran that she is unable to secure or follow a substantially-gainful occupation by reason of her service-connected disabilities.  Why or why not.  If the Veteran is deemed able to work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities, and whether the Veteran's current occupation, if applicable, meets these criteria.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

